UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2038


In re:   GARY B. WILLIAMS,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:12-cv-00055-HEH)


Submitted:   October 22, 2013              Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams petitions for a writ of mandamus

seeking an order compelling the district court to grant his Fed.

R. Civ. P. 60(b) motion.                   We conclude that Williams is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United       States

Dist.    Court,       426    U.S.     394,    402      (1976);        United      States       v.

Moussaoui,      333    F.3d    509,    516-17       (4th      Cir.    2003).           Further,

mandamus     relief     is    available      only      when    the     petitioner        has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by    Williams      is    not    available          by    way    of

mandamus.        Accordingly,         we     deny      the    petition      for        writ    of

mandamus.       We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented         in    the    materials

before   this     court      and    argument      would      not     aid   the    decisional

process.



                                                                           PETITION DENIED




                                              2